                                                                                                       0

                                                                                   FILED
 1                                                                                  DISTRICT COURT
                                                                        CLERK, U.S.
 2
                                                                            ~~_~i 1 S 2~i9
 3
                                                                   ;ANTRAL pISTRICT OF GALD~PUTY
 4                                                                   6Y _ ~i.
 5

 6

                         UNITED STATES DISTRICT COURT
 s                      CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                     Case No..      C ~ - ~'~. _ (~~- ~Q

11                         Plaintiff,

12             vs.                                  ORDER OF DETENTION AFTER HEARING
                                                      [Fed.R.Crim.P. 32.1(a)(6);
13    !E-ar ~.R N~~ ~ 1~                               18 U.S.C. 3143(a)]

14
                           Defendant.
15

16'

17

18           The defendant having been arrested in this District pursuant to

19    a    warrant   issued    by    the   United       States   District        Court      for      the

20        C~-~~'F~ ~ ~S~', L ~          for alleged violation(s) of the terms and

21    conditions of his/her [probation] [supervised release]; and

22           The   Court    having   conducted      a    detention      hearing       pursuant       to

23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24           The Court finds that:

25    A.    (~ The defendant has not met his her burden of establishing by

26           clear and convincing evidence that he she 's not likely to flee

27           if released under 18 U.S . C. § 3142(b) or (c) .                   This finding is

28           based on   n r fi~,.T~ o ~ vr~ l,~ ~~.,-. ~         ~(~~
                                                                 ~ aT
1

2

3

4         and/or

5    B.   ( )       The defendant has not met his/her burden of establishing by

6         clear and convincing evidence that he/she is not likely to pose

7         a danger to the safety of any other person or the community if

8         released under 18 U.S.C. ~ 3142(b) or (c).       This finding is based

9         on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:     _    '~T~

18

19

20                                             UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                           2
